Order entered September 2, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00506-CR

                             THE STATE OF TEXAS, Appellant

                                              V.

                           BROOKE SAMARA ISBELL, Appellee

                     On Appeal from the County Criminal Court No. 6
                                  Dallas County, Texas
                           Trial Court Cause No. M14-51803

                                          ORDER
        Appellee’s August 31, 2015 second motion to extend the time to file appellee’s brief is

GRANTED. The time to file appellee’s brief is EXTENDED to TEN DAYS from the date of

this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE